 

Exhibit 10.3



FOURTH AMENDMENT TO FACILITY AGREEMENT

 

This FOURTH AMENDMENT TO FACILITY AGREEMENT (this “Fourth Amendment”) is dated
as of January 8, 2013 and made between:

 

(1)FAR EAST ENERGY (BERMUDA), LTD., a company incorporated in Bermuda with its
registered office at Clarendon House, 2 Church Street, Hamilton HM II, Bermuda
with registration number 36700 (the “Borrower”);

 

(2)FAR EAST ENERGY CORPORATION, a company incorporated in the State of Nevada,
United States of America, with its registered office at 711 S. Carson Street,
Suite 4, Carson City, Nevada with registration number NV20001201882 (the
“Guarantor”); and

 

(3)STANDARD CHARTERED BANK as lender (the “Lender”).

 

PRELIMINARY STATEMENTS:

 

(A)The Borrower, the Guarantor and the Lender are parties to a U.S. $25,000,000
Facility Agreement dated as of November 28, 2011, as amended by an Amendment
Letter Agreement dated as of May 21, 2012, as further amended by the Second
Amendment to Facility Agreement dated as of November 28, 2012 and as further
amended by a Third Amendment to Facility Agreement dated as of December 18, 2012
(the “Facility Agreement”) providing for a secured term loan facility for the
purposes described therein.

 

(B)The Facility is fully drawn in the amount of U.S.$25,730,512.16 (which
includes capitalized interest of U.S.$730,512.16).

 

(C)The Loans made under the Facility are due to be repaid on the Termination
Date of January 15, 2013.

 

(D)Accrued interest on each Loan in the aggregate amount of U.S.$197,044.91 (the
“Accrued Interest Amount”) will be due on January 15, 2013.

 

(E)The Borrower has requested, among other things, that (i) in the event that
the currently contemplated debt offering that is intended to partially repay the
Loans (the “Financing”) is not completed by January 10, 2013, the Borrower be
permitted to borrow additional Loans under the Facility in the aggregate
principal amount of U.S.$125,000; and (ii) in the event that the Financing is
not completed by January 15, 2013, the Termination Date under the Facility
Agreement, and the due date for payment of the Accrued Interest Amount, be
extended to enable the Borrower to continue to pursue the Financing.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, it is agreed as follows:

 

1.interpretation

 

1.1Interpretation

 

(a)Capitalized terms defined in the Facility Agreement have, unless otherwise
expressly defined herein, the same meaning when used in this Fourth Amendment.

 

(b)The provisions of clause 1.2 (Construction) of the Facility Agreement apply
to this Fourth Amendment as if they were set out in full in this Fourth
Amendment, except that references to ‘this Agreement’ are to be construed as
references to this Fourth Amendment.

 

 

 



2.representations and warranties

 

Each Obligor jointly and severally represents and warrants to the Lender on the
date of this Fourth Amendment that:

 

(a)The obligations expressed to be assumed by it in this Fourth Amendment are
(subject to applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforceability of creditors rights generally) legal,
valid, binding and enforceable obligations.

 

(b)All of the representations and warranties contained in clauses 18.1 – 18.29
(Representations) of the Facility Agreement are true and correct.

 

3.amendmentS to Facility agreement

 

3.1Overrun Facility Commitment

 

The amendments to the Facility Agreement set forth in this Clause 3.1 (Overrun
Facility Commitment) shall take effect on the date hereof.

 

(a)Clause 1.1 (Definitions) of the Facility Agreement shall be amended by
inserting in the appropriate alphabetical order the following new definition:

 

“Overrun Facility Availability Date” means January 11, 2013 if the contemplated
debt offering that is intended to partially repay the Loans has not completed on
or before January 10, 2013. For the avoidance of doubt, if the contemplated debt
offering that is intended to partially repay the Loans is completed on or before
January 10, 2013, the Overrun Facility Availability Date shall not occur.

 

“Overrun Facility Commitment” means U.S.$125,000 to the extent not cancelled,
reduced or transferred by the Lender under this Agreement.

 

(b)The following existing definitions set forth in clause 1.1 (Definitions) of
the Facility Agreement shall be deleted in their entirety and restated as
follows:

 

“Availability Period” means the period from and including the date of this
Agreement to the date falling one Month prior to the Termination Date; provided
that in respect of the Overrun Facility Commitment, “Availability Period” shall
mean the period from and including the Overrun Facility Availability Date to the
earlier of (i) January 15, 2013, (ii) the date on which the placement agent,
note holders or other relevant lenders or investors participating in the
contemplated debt offering that is intended to partially repay the Loans notify
the Borrower, the Guarantor or the Lender that any of such placement agent, note
holders or other lender or investor will not be moving forward with such
contemplated debt offering and (iii) the Termination Date.

 

“Commitment” means (i) U.S.$25,000,000 to the extent not cancelled, reduced or
transferred by the Lender under this Agreement plus (ii) the Overrun Facility
Commitment.

 

“Facility” means the term loan facility made available under this Agreement as
described in Clause 2 (The Facility), including an amount equal to the Overrun
Facility Commitment.

 

2

 



3.2Conditional extension of Termination Date

 

If the Financing has not been completed by January 15, 2013, the amendment to
the Facility Agreement set forth in this Clause 3.2 (Conditional extension of
Termination Date) shall take effect on and from January 15, 2013.

 

(a)the definition of “Termination Date”, as set forth in clause 1.1
(Definitions) of the Facility Agreement shall be amended and restated to read as
follows:

 

“Termination Date” means the earlier of (i) January 31, 2013 and (ii) the date
on which the placement agent, note holders or other relevant lenders or
investors participating in the contemplated debt offering that is intended to
partially repay the Loans notify the Borrower, the Guarantor or the Lender that
any of such placement, note holders or other lender or investor will not be
moving forward with such contemplated debt offering (except that, if the
Termination Date would otherwise fall on a day which is not a Business Day, it
will instead be the immediately preceding Business Day).

 

4.CONDITIONAL DEFERRAL OF INTEREST PAYMENT

 

If the Financing has not been completed by January 15, 2013, the due date for
payment of the Accrued Interest Amount shall be extended to the Termination
Date.

 

5.LIMITED WAIVER AND CONSENT

 

5.1Waiver and consent

 

Subject to the terms and conditions of this Fourth Amendment and in reliance on
the representations and warranties made pursuant to Clause ‎2 (Representations
and Warranties) hereof, the Lender:

 

(a)permanently waives any Default or Event of Default arising from any breach of
clause 20.1 (Liquidity Test) of the Facility Agreement that occurred prior to
the date of this Fourth Amendment;

 

(b)waives the requirements of clause 4.2 (Further conditions precedent) of the
Facility Agreement solely with respect to any additional drawdown of the
Facility contemplated by the amendments to the Facility Agreement set forth in
Clause 3.1 (Overrun Facility Commitment) hereof;

 



(c)notwithstanding clause 5.1 (Delivery of a Utilisation Request) of the
Facility Agreement, consents to the delivery of a duly completed Utilisation
Request in respect of the Overrun Facility Commitment (as defined in Clause 3.1
above) not later than 10:00a.m. (London time) one Business Day before the
proposed Utilisation Date; and

 



(d)notwithstanding clause 5.4 (Availability of Loans) of the Facility Agreement,
agrees that any Loan made in connection with the Overrun Facility Commitment
shall be made available in the account of the Borrower maintained with JPMorgan
Chase Bank, N.A. with account number 113473723.

 

5.2Limitation of waivers

 

(a)Without limiting the generality of the provisions of clause 32 (Remedies and
Waivers) of the Facility Agreement, the waivers set forth above shall be limited
precisely as written and relate solely to any non-compliance by the Obligors
with the terms of the Facility Agreement in the manner and to the extent
described above, and nothing in this Fourth Amendment shall be deemed to
prejudice any right or remedy that the Lender may now have or may have in the
future under or in connection with the Finance Documents or any other instrument
or agreement referred to therein.

 

3

 



(b)Except as expressly set forth herein, the terms, provisions and conditions of
the Facility Agreement and the other Finance Documents shall remain in full
force and effect and in all other respects are hereby ratified and confirmed.

 

6.release of lender and related parties

 

Each Obligor voluntarily and knowingly releases, holds harmless, and forever
discharges the Lender and each of the Lender’s predecessors, agents,
shareholders, partners, directors, officers, employees, representatives,
professionals and their respective successors and assigns (the “Released
Parties”) from all possible claims, demands, actions, causes of action, damages,
costs or expenses, and liabilities whatsoever, known or unknown, anticipated or
unanticipated, suspected or unsuspected, fixed, contingent, or conditional, at
law or in equity, originating in whole or in part on or before the date hereof
which any Obligor may now or hereafter have against any of the Released Parties
and irrespective of whether any such claims arise out of contract, tort,
violation of law or regulations, or otherwise, including, without limitation,
the exercise of any rights and remedies under, and all other matters relating
to, the Finance Documents, and the negotiation and execution of this Fourth
Amendment.

 

7.MISCELLANEOUS

 

7.1Finance Document

 

This Fourth Amendment is a Finance Document.

 

7.2Costs and expenses

 

The Borrower agrees that the provisions of clause 16 (Costs and Expenses) of the
Facility Agreement shall apply to this Fourth Amendment.

 

7.3Counterparts

 

This Fourth Amendment may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Fourth Amendment.

 

7.4Reservation of rights

 

The Parties reserve all rights with respect to any continuing or future Default.

 

7.5Confirmations

 

(a)The Guarantor hereby acknowledges that it has read this Fourth Amendment and
consents to its terms, and hereby confirms and agrees that, notwithstanding the
effectiveness of this Fourth Amendment, its guarantee of the Borrower’s
obligations under the Finance Documents (the “Guaranteed Obligations”) shall not
be impaired or affected and such guarantee is, and shall continue to be, in full
force and effect and is hereby confirmed and ratified in all respects.

 

(b)The Obligors acknowledge and agree that (i) all liens evidenced by the
Facility Agreement and the Security Documents are hereby ratified, confirmed and
continued, (ii) the amendment of the Facility Agreement pursuant to this Fourth
Amendment shall not constitute a regrant of the existing Security granted in
connection with the Facility Agreement (the “Existing Security”), (iii) the
Existing Security shall remain in full force and effect after giving effect to
this Fourth Amendment, and (iv) the Existing Security extends to the Guaranteed
Obligations as amended pursuant to this Fourth Amendment.

 

4

 



7.6Governing law

 

THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS APPLICABLE IN THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES).

 

[Signature page follows]

 

  

5

 



This Fourth Amendment has been entered into as of the date stated at the
beginning hereof.

 

SIGNATORIES

 

BORROWER:       FAR EAST ENERGY (BERMUDA), LTD.         By: /s/ Michael R.
McElwrath   Name: Michael R. McElwrath   Title: Chairman         GUARANTOR:    
  FAR EAST ENERGY CORPORATION         By: /s/ Michael R. McElwrath   Name:
Michael R. McElwrath   Title: Chief Executive Officer and President        
LENDER:       STANDARD CHARTERED BANK         By: /s/ Marc Chait   Name: Marc
Chait   Title: Director         By: /s/ P.A. Johnson   Name: P.A. Johnson  
Title: Regional Head  

 

Signature page to Fourth Amendment

 

 

 

